         Case 4:18-cv-00003-DN Document 6 Filed 04/16/19 Page 1 of 8




AMANDA N. MONTAGUE (9941)
Assistant Utah Attorney General
SEAN D. REYES (7969)
Utah Attorney General
160 East 300 South
P.O. Box 140856
Salt Lake City, Utah 84114-0856
Telephone: (801) 366-0216
Facsimile: (801) 366-0101
E-mail: amontague@agutah.gov

Attorneys for Shane Nelson and
The Utah Board of Pardons and Parole


                IN THE UNITED STATES DISTRICT COURT

       IN AND FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


RUDY M. ROMERO,                         RESPONDENTS’ MOTION TO
                                        DISMISS AND MEMORANDUM
                                                IN SUPPORT
Petitioner,

v.                                            Case No. 4:18-CV-3 DN

SHANE NELSON and THE                            Judge David Nuffer
UTAH BOARD OF PARDONS AND
PAROLE,


Respondents.
          Case 4:18-cv-00003-DN Document 6 Filed 04/16/19 Page 2 of 8




                                      MOTION

      Respondents Shane Nelson (“Warden”) and the Utah Board of Pardons and

Parole (“Board”), through counsel, Amanda N. Montague, Assistant Utah Attorney

General, and pursuant to Federal Rules of Civil Procedure 12(b)(1) and 28

U.S.C.A. § 2244(d)(1) moves the Court to dismiss Petitioner’s claims. Petitioner

failed to exhaust his remedies in state court before pursuing this action. Petitioner

also fails to state a claim against the Defendants.

                               LEGAL STANDARD

      “[A] district court shall entertain an application for a writ of habeas corpus

in behalf of a person in custody pursuant to the judgment of a State court only on

the ground that he is in custody in violation of the Constitution or laws and treaties

of the United States.” 28 U.S.C. § 2254(a). Thus, Petitioner must show that

Respondents have violated his rights under the United States Constitution.

      Respondents move to dismiss the Petition pursuant to Federal Rule of Civil

Procedure 12(b)(1), which permits dismissal of cases for “lack of subject-matter

jurisdiction.” Specifically, there is no jurisdiction to consider Petitioner’s claims

because he has not exhausted his claims as required by 28 U.S.C.A. § 2254(b)(1).

Additionally, Petitioner does not state a claim for relief.



                                           2
          Case 4:18-cv-00003-DN Document 6 Filed 04/16/19 Page 3 of 8




                                   BACKGROUND

       On April 7, 2005, Romero filed a Petition for Writ of Habeas Corpus with

the United States District Court, District of Utah. In it, he alleged the Board

unconstitutionally rescinded his parole date. He asserted the Board improperly

punished him for “alleged crimes that were said to happen from 1990 to 1993.”

2005 Petition at 5, attached at Exhibit 1. He also asserted he was denied the

assistance of counsel at the rescission hearing where the Board considered the

unadjudicated crimes. Id. On March 16, 2007, Judge Campbell denied the

Petition, finding Petitioner had failed to exhaust his claims in Utah state court and

that Petitioner had not stated a federal constitutional ground for relief.1 Judge

Campbell’s Order is attached to this Motion at Exhibit 2. Since that dismissal,

Romero has not filed a Petition for Extraordinary Relief.

       On December 14, 2017, the Utah Supreme Court issued a decision in Neese

v. Board of Pardons, finding an inmate was denied sufficient due process when the

Utah Board of Pardons and Parole ordered the inmate to engage in sex offender

therapy when the inmate had “never been convicted of a sex offense or otherwise

adjudicated a sex offender.” 2017 UT 89, ¶ 43, 416 P.3d 663. On December 10,


1
 The Court also found that Petitioner defaulted on his claims in state court but later
amended the decision to find that Petitioner’s claims were not time-barred in state court.
Order to Amend or Alter, attached at Exhibit 3.

                                             3
          Case 4:18-cv-00003-DN Document 6 Filed 04/16/19 Page 4 of 8




2018, Romero filed the instant Petition. He essentially alleges the Court should

review his 2005 Petition under the framework of Neese.

                                LEGAL ARGUMENT

I.     Petitioner Failed to Exhaust his Claims

       In 2007, Judge Campbell ruled Petitioner had not exhausted his state court

remedies. Despite direction from the Court regarding his obligations to raise

claims in the state court, Romero has not brought a petition for extraordinary relief

in the Utah state district court.

       An application for a writ of habeas corpus on behalf of a person in custody
       pursuant to the judgment of a State court shall not be granted unless it
       appears that
             (A) the applicant has exhausted the remedies available in the courts
                  of the State; or

              (B) (i) there is an absence of available State corrective process; or
                  (ii) circumstances exist that render such process ineffective to
                      protect the rights of the applicant.

28 U.S.C.A. § 2254(b)(1). “In general, before Petitioner may seek review of a

Utah conviction in federal court, he must exhaust all remedies in the Utah courts.

This means Petitioner must properly present to the highest available Utah court the

federal constitutional issues on which he seeks relief.” Tiedemann v. Bigelow, 2:10

CV 803 CW, 2012 WL 4584492 (D. Utah Oct. 1, 2012).




                                           4
            Case 4:18-cv-00003-DN Document 6 Filed 04/16/19 Page 5 of 8




         In the present case, Petitioner failed to present his claims to the highest

available Utah court. Petitioner asserts he exhausted his claims by bringing a

petition in Utah in 2014. See Petition, Doc. 1 at 4-5. This is not accurate. In

2014, Petitioner brought a Petition for Post-Conviction Relief. The docket is

attached at Exhibit 4. On December 14, 2014, Judge Reese in the Utah state court

determined the relief Petitioner sought against the Board was not available under

the Post-Conviction Remedies Act. The decision is attached at Exhibit 5.

         The 2014 petition did not exhaust Petitioner’s claims. First, it was not a

petition for extraordinary relief under Utah Rule of Civil Procedure 65B. It was a

Petition for Post-Conviction Remedies Act, brought under Utah Rule of Civil

Procedure 65C. A Rule 65C petition can only address conviction and sentence.

He needed to bring a Rule 65B action to challenge the behavior of the Board of

Pardons. Second, this action was filed before the decision in Neese was issued.

All of Petitioner’s claims are based in Neese. He hasn’t presented those to a Utah

court.

     Petitioner has not exhausted his claims in Utah State court and is not excused

from doing so. Petitioner is, therefore, not entitled to bring a Petition for Habeas

Corpus pursuant to 28 U.S.C.A. §2254(b)(1) and his Petition must be dismissed.




                                             5
            Case 4:18-cv-00003-DN Document 6 Filed 04/16/19 Page 6 of 8




   II.      Petitioner Fails to State a Claim for Relief

         Respondents are entitled to dismissal if “it appears beyond doubt that the

plaintiff can prove no set of facts in support of his claim which would entitle him

to relief.” Maher v. Durango Metals, Inc., 144 F.3d 1302, 1304 (10th Cir. 1998)

(quotations and citations omitted). In order to survive a motion to dismiss, the

Petitioner must plead “enough facts to state a claim to relief that is plausible on its

face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570, 127 S. Ct. 1955, 1974, 167

L. Ed. 2d 929 (2007). Petitioner has not stated a plausible claim.

         Petitioner must show that his federal constitutional rights have been

violated. Neese is not based on the federal constitution. The Utah Supreme Court

noted, “[t]he Parole Board appears to be correct that Mr. Neese doesn’t enjoy

federal due process protections in a discretionary parole grant hearing.” Neese,

2017 UT 89 at ¶ 36. Instead the holding in Neese is based solely in the Utah

Constitution. Id. at ¶ 43. “To state a claim for relief in an action brought under §

1983, [Petitioner] must establish that [he was] deprived of a right secured by the

Constitution or laws of the United States, and that the alleged deprivation was

committed under color of state law.” Am. Mfrs. Mut. Ins. Co. v. Sullivan, 526 U.S.




                                            6
         Case 4:18-cv-00003-DN Document 6 Filed 04/16/19 Page 7 of 8




40, 49–50, 119 S. Ct. 977, 985, 143 L. Ed. 2d 130 (1999). Petitioner cannot meet

this requirement because he is relying on a Utah State Constitutional right alone.


                                 CONCLUSION

      For the foregoing reasons, the Petition must be dismissed.

      DATED: April 16, 2019.

                                       OFFICE OF THE
                                       UTAH ATTORNEY GENERAL


                                       /s/ Amanda N. Montague
                                       AMANDA N. MONTAGUE
                                       Assistant Utah Attorney General
                                       Attorney for Shane Nelson and
                                       The Utah Board of Pardons and Parole




                                         7
         Case 4:18-cv-00003-DN Document 6 Filed 04/16/19 Page 8 of 8




                        CERTIFICATE OF SERVICE

    I certify that I mailed a true and correct copy of the foregoing,

RESPONDENTS’ MOTION TO DISMISS AND MEMORANDUM IN

SUPPORT, postage prepaid, on this 16th day of April 2019, to the following:

      Rudy Romero
      Inmate #14299
      Central Utah Correctional Facility
      PO Box 550
      Gunnison, Utah 84634




                                      /s/ Cecilia Rojas
                                      Legal Secretary




                                           8
